Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This communication is in response to the Application filed on 07/12/2021.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 1, 4-5, 9, 11, 14-15, and 19 are rejected under 35 U.S.C. 102(b) as being anticipated by Crawford et al. (US Patent 5,987,388) (hereinafter, “Crawford”).

Regarding claim 1, Crawford discloses a method of locating mineral deposits, (i.e., hydrocarbon reservoir, col. 3 lines 40-45), suitable for production (abstract; col. 1 lines 15-22, prospecting for oil and gas), the method comprising: 
   obtaining via a computer an image of an area of land (col. 4 lines 25-42, a computer system to process seismic survey signals; col. 6 lines 5-10 discloses the image from the data set, see also Fig. 1); 
    determining from the image at least one fluid-expulsion structure present on the land (col. 6 lines 6-8, determining fault lines from the data; fault lines are a fluid-expulsion structure as disclosed in col. 3 lines 59-63); 
  designating an area proximate the fluid-expulsion structure as a mineral exploration location (col. 1 lines 18-38, faults forming barriers for the hydrocarbons to be "exploited").

With regard to claim 4, Crawford discloses the determining from the image at least one fluid-expulsion structure comprises determining a cluster of fluid-expulsion structures (col. 14 lines 18-23; col. 15 lines 8-19; assigning a plurality of fault line IDs for an image).

 With regard claim 5, Crawford discloses the obtaining the image comprises obtaining a satellite image of the area of land (Col. 1 lines 61-65, satellite imagery for the land is known).

With regard to claim 9, Crawford discloses the mineral, hydrocarbon exploration location is targeted within strata to the fluid-expulsion structure (Col. 1 lines 18-38).

With regard to claim 11, claim 11 is rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claim 11, and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.

With regard to claim 14, claim 14 is rejected same as claim 4 and the arguments similar to that presented above for claim 4 are equally applicable to claim 14, and all of the other limitations similar to claim 4 are not repeated herein, but incorporated by reference.

With regard to claim 15, claim 15 is rejected same as claim 5 and the arguments similar to that presented above for claim 5 are equally applicable to claim 15, and all of
the other limitations similar to claim 5 are not repeated herein, but incorporated by reference.

With regard to claim 19, claim 19 is rejected same as claim 9 and the arguments similar to that presented above for claim 9 are equally applicable to claim 19, and all of the other limitations similar to claim 9 are not repeated herein, but incorporated by reference.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Crawford et al. (US Patent 5,987,388) (hereinafter, “Crawford”) in combination with Parize et al. (“A 3-D Model of Sand Injectite Network from Outcrop and Shallow High Resolution Seismic Data,” May 11-14, 2003) (hereinafter, “Parize”).

       Regarding Claim 2, Crawford teaches the method of claim 1. However, Crawford fails to expressly teach the fluid expulsion structure is a breccias pipe.

Parize teaches the fluid expulsion structure is a breccias pipe (Paragraph 1).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide breccias pipe, as taught by Parize into Crawford’s reference in order to better recover oil as suggested by Parize at paragraph 1. Parize discloses modeling areas of land for use in oil recovery (at paragraph 1) comprising finding fluid expulsing structures of breccias and injectites, since they are found in hydrocarbon reservoirs (at paragraph 1). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.

      Regarding Claim 3, Crawford teaches the method of claim 1. However, Crawford fails to expressly teach the fluid expulsion structure is a sand injectite.
Parize teaches the fluid expulsion structure is a sand injectite (Paragraph 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide fluid expulsion structure is a sand injectitey as taught by Parize into Crawford’s reference in order to better recover oil as suggested by Parize at paragraph 1. Parize discloses modeling areas of land for use in oil recovery (at paragraph 1) comprising finding fluid expulsing structures of breccias and injectites, since they are found in hydrocarbon reservoirs (at paragraph 1). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.

With regard to claim 12, claim 12 is rejected same as claim 2 and the arguments similar to that presented above for claim 2 are equally applicable to claim 12, and all of the other limitations similar to claim 2 are not repeated herein, but incorporated by reference.

With regard to claim 13, claim 13 is rejected same as claim 3 and the arguments similar to that presented above for claim 3 are equally applicable to claim 13, and all of the other limitations similar to claim 3 are not repeated herein, but incorporated by reference.

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Crawford et al. (US Patent 5,987,388) (hereinafter, “Crawford”) in combination with Kuo (US Patent 5,596,494).
       Regarding Claim 6, Crawford teaches the method of claim 1. 
However, Crawford fails to expressly teach the obtaining image comprises obtaining an aerial photograph.

Kuo teaches obtaining an aerial photograph (see, Abstract), comprising obtaining an aerial photograph (col. 1,  lines 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to obtaining an aerial photograph, as taught by Kuo into Crawford’s reference in order to obtain accurate geophysical coordinate data as suggested by Kuo at col. 7 lines 52-59). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.

      Regarding Claim 7, Crawford teaches the method of claim 1. 
However, Crawford fails to expressly teach obtaining the image comprises obtaining a satellite image of the area of land with a ground sample distance resolution of less than 20 meters. 
Kuo teaches obtaining the image comprises obtaining a satellite image of the area of land with a ground sample distance resolution of less than 20 meters (col. 4 lines 52-60).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide image with ground sample distance resolution of less than 20 meters, as taught by Kuo into Crawford’s reference in order to obtain accurate geophysical coordinate data as suggested by Kuo at col. 7 lines 52-59). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.

        Regarding Claim 8, Crawford teaches the method of claim 1.
However, Crawford fails to expressly teach obtaining the image comprises obtaining a satellite image of the area of land with a ground sample distance resolution of less than 5 meters.
Kuo teaches obtaining the image comprises obtaining a satellite image of the
area of land with a ground sample distance resolution of less than 5 meters (col. 4 lines 52-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide image with a ground sample distance resolution of less than 5 meters, as taught by Kuo into Crawford’s reference in order to obtain accurate geophysical coordinate data as suggested by Kuo at col. 7 lines 52-59). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.

With regard to claim 16, claim 16 is rejected same as claim 6 and the arguments similar to that presented above for claim 6 are equally applicable to claim 16, and all of the other limitations similar to claim 6 are not repeated herein, but incorporated by reference.

 With regard to claim 17, claim 17 is rejected same as claim 7 and the arguments similar to that presented above for claim 7 are equally applicable to claim 17, and all of the other limitations similar to claim 7 are not repeated herein, but incorporated by reference.

 With regard to claim 18, claim 18 is rejected same as claim 8 and the arguments similar to that presented above for claim 8 are equally applicable to claim 18, and all of the other limitations similar to claim 8 are not repeated herein, but incorporated by
reference.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Crawford et al. (US Patent 5,987,388) (hereinafter, “Crawford”) in combination with Wallace et al. (“Late Paleozoic Tectonics and Hydrocarbon Systems of Western North America — The Greater Ancestral Rocky Mountains,” July 21-26, 2002) (hereinafter, “Wallace”).

       Regarding Claim 10, Crawford teaches the method of claim 1.

However, Crawford fails to expressly teach determining the location of a particular metal deposit via a metal-maturity window.
Wallace teaches determining the location of a particular metal deposit via a metal-maturity window (page 1 paragraph 1, page 2 paragraph 2 where metal-maturity window following a consistent pattern is disclosed, also see page 2 paragraph 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide particular metal deposit via a metal-maturity window, as taught by Wallace into Crawford’s reference in order to better evaluate the sediments as suggested by Wallace on page 1 paragraph 3. Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Crawford et al. (US Patent 5,987,388) (hereinafter, “Crawford”) in combination with “MatBal Software Reservoir Analysis and Production Forecasting Software,” 2008, (hereinafter, “MatBal”).

        Regarding Claim 20, Crawford teaches the method of claim 1.
However, Crawford fails to expressly teach determining the time of hydrocarbon generation and a migration direction to establish historical progression of fluids through aquifers, so as to establish which fluid-expulsion structures among a plurality of fluid expulsion structures are most likely to contain hydrocarbons.

MatBal teaches determining the time of hydrocarbon generation and a migration direction to establish historical progression of fluids through aquifers, so as to establish which fluid-expulsion structures among a plurality of fluid expulsion structures are most likely to contain hydrocarbons (page 3 first paragraph, page 3-6 where historical data, history matching, forecasting future reservoir performance using the historical data modeling, and modeling aquifers, respectively, are disclosed).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to establish historical progression of fluids through aquifers, as taught by MatBal into Crawford’s reference in order to improve the known details of the area as suggested by MatBal on page 6. Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Knight et al., (Pat.7222020);
2.Kellogg et al., (US Pub.2007/0255501).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KALERIA KNOX/
Examiner, Art Unit 2857

/Catherine T. Rastovski/Primary Examiner, Art Unit 2857